*445Appeal by the defendant from a judgment of the Supreme Court, Kings County (Chambers, J.), rendered October 2, 2003, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
It was not error per se for the Supreme Court to instruct prospective jurors on the law of acting in concert during voir dire (see People v Harper, 32 AD3d 16 [2006] [decided herewith]). Since the defendant did not object to such instructions and, in fact, requested them, the defendant’s arguments with respect to the content of those instructions are unpreserved for appellate review (see People v Autry, 75 NY2d 836, 839 [1990]; People v Gargano, 222 AD2d 694, 695 [1995]) and have been waived (see People v Delee, 106 AD2d 395 [1984]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Florio, J.E, Crane, Goldstein and Spolzino, JJ., concur.